DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-16) is/are rejected under 35 U.S.C. 102(a-1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Raina et al (9589402, hereinafter – Raina).
Regarding claim 15: Raina discloses a procedure for a method of detecting passage by an individual carrying a mobile device past an impediment operably connected to an access control (as depicted in figure 11 of Raina and see associated descriptions for details), the method comprising:

transmitting an access request from the mobile device to an access control operably connected to an impediment col. 15, lines 5-10 of Raina);
detecting neither a sound/(ultrasound or acoustic) from the impediment nor a motion of the impediment (col. 18, lines 45-64 of Raina; where the pass thought of opened gate/impediment insuch that the detection of the opened gate for the caretaker {col. 18, lines 49-52 of Raina}); and
determining that an individual carrying the mobile device has moved past the impediment in response to the positional data of the mobile device (col. 18, lines 45-52 of Raina). Hence, Raina disclosed using the mobile device as part of the authentication and validation for access control. Thus, the language maybe alterative wording and alternating the algorithm with added/omitted elements as recited insuch that, mutatis mutandis, an obvious the artisan in the access controls.
Regarding claim 16: Raina teaches that further comprising: generating a door held open event in response to the determination that an individual carrying the mobile device has moved past the impediment in response to the positional data of the mobile device (col. 18, lines 41-50 of Raina).
Regarding claim 1: Raina discloses a procedure for a method of detecting passage by an individual carrying a mobile device past an impediment operably connected to an access control, the method comprising: detecting positional data of a mobile device; transmitting an access request from the mobile device to an access control operably connected to an impediment; detecting at least one of a 
Regarding claim 2: Raina teaches that wherein detecting positional data of the mobile device further comprises; detecting a location of the mobile device relative to the impediment prior to detecting at least one of the sound from the impediment and the motion of the impediment; and detecting a location of the mobile device relative to the impediment after detecting at least one of the sound from the impediment and the motion of the impediment (col. 18, lines 27-33 and col. 18, lines 41-50 of Raina).
Regarding claim 3: Raina teaches that wherein the impediment is a door/ (fare gate or gate as defined in para. 26 of the instant specification) and the access control is a door lock (col. 2, lines 44-47 of Raina).
Regarding claim 4: Raina teaches that wherein the sound from the impediment is detected by one or more microphones/sensor/transducer (col. 18, lines 45-50 of Raina).
Regarding claim 5: Raina teaches that wherein the one or more microphones are located in at least one of the mobile device and access control (col. 18, lines 45-50 and col. 18, lines 52-55 of Raina).
Regarding claim 6: Raina teaches that wherein the motion of the impediment is detected by a sensor operably connected to the impediment (col. 8, lines 45-52 of Raina).

Regarding claim 8: Raina teaches that wherein the sensor is located within the access control on the impediment (col. 18, lines 21-36 and col. 18, lines 45-50 of Raina).
Regarding claim 9: Raina teaches that wherein the detecting positional data of a mobile device further comprises: determining a distance between the mobile device and the access control in response to a signal strength of a wireless signal emitted by at least one of the mobile device and the access control (col. 18, lines 55-57 and col. 6, lines 20-26 of Raina).
Regarding claim 10: Raina teaches that wherein the wireless signal is Bluetooth (col. 5, lines 11-15 of Raina).
Regarding claim 11: Raina teaches that further comprising: generating an access granted and entry made event in response to the determination that an individual carrying the mobile device has moved past the impediment in response to at least one of the sound from the impediment, the motion of the impediment, and the positional data of the mobile device (col. 18, lines 41-52 of Raina).
Regarding claim 12: Raina teaches that procedural for a method of detecting lack of passage by an individual carrying a mobile device past an impediment operably connected to an access control, the method comprising: detecting positional data of a mobile device; transmitting an access request from the mobile device to an access control operably connected to an impediment; detecting at least one of a sound from the impediment and a motion of the impediment; and determining that an individual carrying 
Regarding claim 13: Raina teaches that wherein the determination that an individual carrying the mobile device has not moved past the impediment in response to the positional data of the mobile device is made a selected period of time after at least one of a sound from the impediment and a motion of the impediment is detected (col. 18, lines 23-40 of Raina).
Regarding claim 14: Raina teaches that further comprising: generating an access granted but no entry made event in response to the determination that an individual carrying the mobile device has not moved past the impediment in response to the positional data of the mobile device (col. 18, lines 23-4 of Raina).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Copeland et al (9384607), Elias (961489), Kamkar et al (10257708), Koriyama et al (2016/0315723), Ouyang et al (9524594), Schockmel et al (9355556), Stewart (8854188), Thiagarajan (9244152) and Troesch et al (10163288) are cited for secure access control with mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. WONG/Primary Examiner, Art Unit 2689